DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 04 April, 2022. Claims 1, 3-6, 18, 22, 26, 28-30, 33-38, 57, 58, and 60-62 are pending in the instant application. Claims 1, 3-6, and 33-38 stand withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 18, 22, 26, 28-30, 57, 58, and 60-62 are currently under examination.

37 C.F.R. § 1.98
The information disclosure statement filed 04 April, 2022, has been placed in the application file and the information referred to therein has been considered to the extent noted. 

Claim Objections
Claim 18 is objected to because of the following informalities: the abbreviation “HIV-I” should read HIV-1. Appropriate correction is required.

35 U.S.C. § 112(b)
	The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 18, 22, 26, 28-30, 57, 58, and 60-62 stand rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant. The amended claims are directed toward a method for initiating treatment of a subject with CCR5-tropic HIV-1 infection and on antiretroviral therapy with PRO 140 antibody monotherapy, comprising: 1) administering both the antiretroviral therapy and the PRO 140 antibody therapy for a period of time and in an amount between about 5 mg/kg and 10 mg/kg prior to initiation of PRO 140 antibody monotherapy; 2) increasing a subset size of a number of CCR5-tropic HIV-1-infected subjects suitable for treatment with a PRO 140 antibody  by administering a dose of the PRO 140 antibody; 3) 2Application No. 16/134,658selecting from the subset of subjects having received both the antiretroviral therapy and the PRO 140 antibody therapy those subjects having less than 10 viral copies/mL of plasma as subjects suitable for treatment with the PRO 140 antibody monotherapy; and 4) administering the PRO 140 antibody monotherapy in an effective amount for 12 weeks.
	As previously set forth, step 1) of claim 18 involves ART/PRO 140 combination therapy for “a period of time” prior to initiation of PRO 140 monotherapy. This limitation is vague and indefinite because the precise upper and lower limits of the time period are not readily manifest. How long is the patient on combination therapy before beginning PRO 140 monotherapy? Appropriate amendment of the claim language to set forth a suitable time frame, as supported by the disclosure, is required. Applicant’s amendments have not addressed this deficiency.
	The second step in claim 18 is still confusing for referencing increasing a subset size of a number of CCR5-tropic HIV-1-infected patients suitable for PRO 140 antibody therapy. The preceding step simply states that CCR5-tropic HIV-1-infected patients are receiving ART and PRO 140 combination therapy. However, it is not readily manifest what criteria are being utilized to identify this subset of patients. The original group in step 1) is undergoing ART and PRO 140 therapy. What criteria are being used to assess the patients in step 1) to identify the subset of patients in step 2)? 
	As previously set forth, the reference to various dosages is also vague and indefinite. In claim 18 (“about 5 mg/kg), claim 22 (“about 700 mg”), claim 57 (“about 350 mg”), and claim 58 (“about 525 mg”), the reference to various dosages is vague and indefinite because the precise upper and lower limits encompassed by the claim language are not readily manifest. Moreover, claims 22, 57, and 58 simply recite the administration of an amount. The precise amount being administered is not clear. Are the patients receiving a total dose of 700 mg (regardless of patient body weight)? Applicant submits the claimed dosages would be reasonably understood by one skilled in the art to encompass an amount “between about 5 mg/kg and 10 mg/kg.” This argument is clearly not persuasive. The claims clearly fail to set forth the metes and bounds of the patent protection desired. For example, do the claims encompass the administration of 2 mg/kg, 3 mg/kg, 4 mg/kg, 4.25 mg/kg, 4.5 mg/kg, or 4.75 mg/kg? Alternatively do the claims encompass the administration of 10.25 mg/kg, 10.5 mg/kg, 10.75 mg/kg, 11 mg/kg, 12 mg/kg, or 13 mg/kg. Amendment of the claim language to reference a range from 5 mg/kg of body weight to 10 mg/kg of body weight would be remedial.
	Claim 26 is vague and indefinite for referencing the phrase “reducing the amount of time needed to determine whether a subject is suitable for treatment”. The precise time frame encompassed by the claim language is unclear. This limitation is vague and indefinite because the precise upper and lower limits of the time period are not readily manifest. How long is the patient on combination therapy before beginning PRO 140 monotherapy? Appropriate amendment of the claim language to set forth a suitable time frame, as supported by the disclosure, is required. Applicant’s amendments have not addressed this deficiency.
	Claim 30 is vague and indefinite for referencing a different time frame for PRO 140 administration as compared to step 4) in claim 18. Claim 30 states the PRO 140 monotherapy may be conducted for 14 weeks, 24 weeks, or one year. However, claim 18 references a treatment regimen wherein the monotherapy is performed for 12 weeks.
	The claims should be amended to clearly identify the original patient population and the selection criteria applied (e.g., undetectable viral load (<50 copies/mL plasma) for 12 months as determined by conventional means; infected with CCR5-tropic HIV-1 as determined by DNA TROFILE® assay; received ART and PRO 140 combination therapy before PRO 140 monotherapy; etc.), as well as, the precise treatment regimen (e.g., dosage of PRO 140 administered; route of administration; length of administration; etc.). Applicant’s representative is invited to contact the Examiner to discuss suggested claim revisions.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               28 June, 2022